Exhibit 10.2
 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF,
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS COVERED BY AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER TO THE EFFECT THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH
REGISTRATION.


INDIA GLOBALIZATION CAPITAL, INC.
 
UNSECURED PROMISSORY NOTE
 
$2,000,000 October 16, 2009
 Bethesda, MD


Principal and Interest.
 
India Globalization Capital, Inc., a Maryland corporation (the “Company”), for
value received, hereby promises to pay to the order of Bricoleur Partners, L.P.
or its assigns (the “Investor” or the “Holder”) the amount of Two Million
Dollars ($2,000,000) as set forth hereinafter.
 
This Unsecured Promissory Note (the “Note”) shall bear no interest from the date
of issuance of this Note until paid in full.  This Note shall be due and payable
on the earlier of (i) one year from the date of the issuance of this Note (the
“Maturity Date”), (ii) upon a Change in Control (as defined in Section 4 hereof)
and (iii) the occurrence of an Event of Default (as defined in Section 5
hereof).
 
Payments of principal are to be made at the address of the Holder set forth in
Section 7 below or at such other place in the United States as the Holder shall
designate to the Company in writing, in lawful money of the United States of
America in immediately available funds.  Interest on this Note shall be computed
on the basis of a 365-day year and actual days elapsed.  Payment shall be
credited first to the accrued interest then due and payable and the remainder
applied to principal.
 
This Note is issued pursuant to that certain Note and Share Purchase Agreement
dated as of October 16, 2009, between the Company and Holder.  That agreement,
together with other Note and Share Purchase Agreements dated on or about October
16, 2009 are collectively referred to as the “Purchase Agreement”).  The
provisions of this Note are a statement of the rights of the Holder and the
conditions to which this Note is subject and to which the Holder, by the
acceptance of this Note, agrees.  Capitalized terms used and not otherwise
defined herein shall have the meanings ascribed thereto on the Purchase
Agreement.  Holder acknowledges and agrees that the payment of all or any
portion of the outstanding principal amount of this Note and all interest hereon
shall be pari passu in right of payment and in all other respects to the other
Notes issued pursuant to the Purchase Agreement or pursuant to the terms of such
Notes.  In the event Holder receives payments in excess of its pro rata share of
the Company’s payments to the Holders of all of the Notes, then Holder shall
hold in trust all such excess payments for the benefit of the holders of the
other Notes and shall pay such amounts held in trust to such other holders upon
demand by such holders.
 
Prepayment.
 
Notwithstanding anything else set forth herein, the Company may pre-pay this
Note in whole or in part upon five days prior written notice to Holder.
 
2.2           If the Company (a) closes on any equity or debt financing (other
than one or more lines of credit for its or its subsidiaries’ operating
businesses) after November 30, 2009 or (b) is paid on claims with respect to
payments on road building contracts where the proceeds of any such claims are
repatriated to United States Dollars, then the Company will use twenty percent
(20%) of either (x) the proceeds of such financing or (y) such repatriated
funds,  in either case, in excess of Five Hundred Thousand Dollars), to pre-pay
the principal amount due under this Note.
 
Use of Proceeds.  The proceeds of the Note will be used for working capital and
general corporate purposes.
 
Change of Control.  If, prior to the Maturity Date or occurrence of an Event of
Default, a Change of Control occurs, then immediately prior thereto, this Note
shall accelerate and the Holder shall become immediately entitled to receive an
amount equal to the outstanding principal amount of the Note plus any and all
accrued but unpaid interest thereon as of the closing date of such Change of
Control transaction.  For purposes hereof, a “Change of Control” shall mean (i)
a sale of all or substantially all of the assets of the Company or all or
substantially all of the capital stock of the Company or (ii) a merger,
consolidation, sale, transfer or other transaction or series of related
transactions in which the holders of the capital stock of the Company will hold,
upon consummation of such transaction, less than fifty percent (50%) of the
voting securities of the surviving entity, other than as a result of the
Company’s issuance of new securities in capital raising transactions.
 
 
 

--------------------------------------------------------------------------------

 
 
Events of Default.  The entire unpaid principal sum of this Note, together with
any and all interest accrued but unpaid thereon, shall become immediately due
and payable upon the occurrence of an Event of Default.  An “Event of Default”
shall be deemed to have occurred if:
 
(a)           the Company  shall (i) apply for or consent to the appointment of
a receiver, trustee or liquidator of itself or of its property, (ii) be unable,
or admit in writing its inability, to pay its debts as they mature, (iii) make a
general assignment for the benefit of creditors, (iv) be adjudicated a bankrupt
or insolvent, (v) file a voluntary petition in bankruptcy, or a petition or
answer seeking reorganization or an arrangement with creditors to take advantage
of any insolvency law, or an answer admitting the material allegations of a
bankruptcy, reorganization or insolvency petition filed against it, (vi) take
corporate action for the purpose of effecting any of the foregoing, or (vii)
have an order for relief entered against it in any proceeding under the United
States Bankruptcy Code;
 
(b)           An order, judgment or decree shall be entered, without the
application, approval or consent of the Company by any court of competent
jurisdiction, approving a petition seeking reorganization of the Company or
appointing a receiver, trustee or liquidator of the Company or of all or a
substantial part of its assets, and such order, judgment or decree shall
continue unstayed and in effect for any period of sixty (60) consecutive days;
or
 
(c)           the Company shall fail to pay as and when due any principal or
interest hereunder and such nonpayment shall continue uncured for a period of
three (3) business days after written notice by the Holder thereof; or
 
(d)           the Company breaches any of its representations or warranties or
fails to fulfill any of its covenants or obligations pursuant to the Purchase
Agreement.
 
Usury.  It is the express intent of the Company and the Holder that the payment
of all or any portion of the outstanding principal balance of and accrued
interest on this Note be exempt from the application of any applicable usury law
or similar laws under any federal, state of foreign jurisdiction.  The Company
hereby irrevocably waives, to the fullest extent permitted by law, any objection
or defense which the Company may now or hereafter have to the payment when due
of any and all principal or accrued interest arising out of or relating to a
claim of usury or similar laws and the Company hereby agrees that neither it nor
any of its affiliates shall in the future bring, commence, maintain, prosecute
or voluntarily aid in any action at law, proceeding in equity or other legal
proceeding against the Holder based on a claim that the Company’s payment
obligations under this Note violate the usury or similar laws of any federal,
state or foreign jurisdiction.  Notwithstanding the foregoing, in the event any
interest is paid on this Note which is deemed to be in excess of the then legal
maximum rate, that portion of the interest payment representing an amount deemed
to be in excess of the then legal maximum rate shall be deemed a payment of
principal and applied against the principal of this Note.
 
Notices.  Any notice, request, other communication or payment required or
permitted hereunder shall be in writing and shall be deemed to have been given
upon delivery if personally delivered, or five (5) business days after deposit
if deposited in the United States mail for mailing by certified mail, postage
prepaid, and addressed as follows:
 
If to Investor:  at the address indicated on the signature page hereto.
 
If to Company:                      India Globalization Capital, Inc.
4336 Montgomery Avenue
Bethesda, MD  20814
Attention:  Ram Mukunda
 
And

 
PO Box 60642
Potomac, MD  20859

 
Telecopier:  (240) 465-0273
Phone:  (301) 983-0998
Email: ram@indiaglobalcap.com
 
With a copy to:                    Seyfarth Shaw LLP
975 F Street, N.W.
Washington, D.C.  20004
Attention:  Stanley S. Jutkowitz
Telecopier:  (202) 641-9268
Phone:  (202) 828-3568
Email:  sjutkowitz@seyfarth.com


Each of the above addressees may change its address for purposes of this
Section 7 by giving to the other addressee notice of such new address in
conformance with this Section 7.
 
 
 

--------------------------------------------------------------------------------

 
 
Assignment.  The rights and obligations of the Company and the Holder of this
Note shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.  Effective upon any such
assignment, the person or entity to whom such rights, interests and obligations
were assigned shall have and exercise all of the Holder’s rights, interests and
obligations hereunder as if such person or entity were the original Holder of
this Note.
 
Waiver and Amendment.  Any provision of this Note may be amended, waived or
modified (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), upon
the written consent of the Company and the Investors holding at least
seventy-five percent (75%) of the aggregate principal amount of the outstanding
Notes issued at the Initial Closing and any Subsequent Closings; provided, that
the Notes may not be amended or modified and no provision thereof may be waived
if such amendment, modification or waiver would adversely and prejudicially
affect the rights of an Investor vis-à-vis all other Investors without the
consent of such affected Investor.  No waivers of any term, condition or
provision of this Note, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, condition or
provision or a waive of the same or any other term, condition provision or right
on any future occasion.
 
Loss, Theft or Destruction of Note.  Upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft or destruction of this Note and
of indemnity or security reasonably satisfactory to it, the Company will make
and deliver a new Note which shall carry the same rights to interest (unpaid and
to accrue) carried by this Note, stating that such Note is issued in replacement
of this Note, making reference to the original date of issuance of this Note
(and any successors hereto) and dated as of such cancellation, in lieu of this
Note.
 
Accredited Investor.  The Holder represents and warrants that he/she/it is an
“accredited investor” within the meaning of the Securities and Exchange Rule 501
of Regulation D, as presently in effect.
 
Governing Law and Consent to Jurisdiction.  This Note is being delivered in and
for all purposes shall be construed in accordance with and governed by the laws
of the State of Maryland , without regard to the conflicts of laws provisions
thereof.  The Company hereby consents to the jurisdiction of and venue in any
court of competent jurisdiction in New York.
 
Issue Date.  The provisions of this Note shall be construed and shall be given
effect in all respects as if this Note had been issued and delivered by the
Company on the earlier of the date hereof or the date of issuance of any Note
for which this Note is issued in replacement.  This Note shall be binding upon
any successors or assigns of the Company.
 
Heading; References.  All headings used herein are used for convenience only and
shall not be used to construe or interpret this Note.  Except as otherwise
indicated, all references herein to Sections refer to Sections hereof.
 
Waiver by the Company.  The Company hereby expressly waives demand, notice,
presentment, protest, notice of dishonor and nonpayment of this Note, and all
other notices and demands of any kind in connection with the delivery,
acceptance, performance, default or enforcement hereof.
 
Delays.  No delay by the Holder in exercising any power or right hereunder shall
operate as a waiver of any power or right.
 
Severability.  If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.
 
No Impairment.  The Company will not, by any voluntary action, avoid or seek to
avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Note and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Holder of this Note against impairment.
 
Expenses.  The Company agrees to pay all of the Holder’s reasonable costs, fees
and expenses, if any (including reasonable counsel fees and expenses, costs of
collection and court costs), in connection with the enforcement of this Note.
 
[REMAINDER OF PAGE LEFT BLANK]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed in its
corporate name and this Note to be dated, issued and delivered, all on the date
first above written.
 


 
INDIA GLOBALIZATION CAPITAL, INC.
a Maryland corporation
 
By /s/ Ram
Mukunda                                                                    
                                                                
 
Print Name Ram
Mukunda                                                                                                                             
 
Title
CEO                                                                                                                                                        
 
Accepted and Agreed to:
 

  INITIAL HOLDER:       Bricoleur Partners,
L.P.                                                                       Print
Name of Holder        By: Bricoleur Capital Management,
LLC                                         Its: General Partner       By /s/
Robert
Poole                                                                          
  (Signature)      
                                                                                                            
  (Print Name, if signing on behalf of entity)       Member of the Management
Board        Title (if applicable)

 
                                Address:                16236 San Dieguito Road
                                                                                                                               Suite
2-22
                                                                                                                               Rancho
Santa Fe, CA 92067


 
 
 

--------------------------------------------------------------------------------

 


ASSIGNMENT FORM
 
(To Assign the foregoing Note, execute
this form and supply required information.)


 
FOR VALUE RECEIVED, an interest corresponding to the unpaid principal amount of
the foregoing Note and all rights evidenced thereby are hereby assigned to
 
                                                                                                                                                                                                                                                                                 
(Please Print)


whose address
is                                                                                                                                                                                                                                                  
  
                                                                                     
 


 
Dated:                                                                                             


Holder’s Signature:                        
                                             


 
Holder’s
Address:                                                                        
                                 
                                                                       
  

 
Signature
Guaranteed:                                                                                                                                                          
 
NOTE:
The signature to this Assignment Form must correspond with the name as it
appears on the face of the Note, without alteration or enlargement or any change
whatever, and must be guaranteed by a bank or trust company.  Officers of
corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Note.







 
 

--------------------------------------------------------------------------------

 


 